Citation Nr: 0730457	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-42 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher disability evaluation for right 
cubital tunnel syndrome with ulnar compression, currently 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active service from December 1993 to August 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs Regional Office (RO) in St. Petersburg, Florida. 



FINDING OF FACT

The veteran's right cubital tunnel syndrome is manifested 
primarily by pain and decreased sensation, with normal grip 
and motor strength, and without atrophy, productive of no 
more than mild incomplete paralysis of the ulnar nerve. 


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for right 
cubital tunnel syndrome are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.124a, Diagnostic Code 
8516 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).    


If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

In this case, service connection was granted and a 
noncompensable evaluation was assigned for cubital tunnel 
syndrome, right wrist, with ulnar compression, effective from 
August 1998.  The veteran appeals the February 2004 rating 
decision that assigned a 10 percent rating, effective from 
the date of claim in August 2003, for this disability using 
Diagnostic Code 8516.

Paralysis of the ulnar nerve is rating under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516.  For the major side, a 60 
percent rating is assigned for complete paralysis; the 
"griffin claw" deformity, due to flexor contraction of ring 
and little fingers, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminences; loss of extension of 
ring and little fingers, cannot spread the fingers (or 
reverse), cannot adduct the thumb; flexion of wrist weakened.  
Incomplete paralysis is rated 40 percent when severe, 30 
percent when moderate, and 10 percent when mild on the major 
side.   The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration. When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.  
In this case, the veteran is right handed.  See 38 C.F.R. 
§ 4.69.  Thus, the rating is based on the major extremity.

The veteran argues that she should not be compromising her 
future goals of being a computer programmer, should not stop 
lifting weights or sailing, and should not be wakened almost 
nightly with pain due to her service-connected disability.  
See veteran's statement dated in January 2004.  The Board 
recognizes that the veteran's service-connected disability 
has affected her activities.  Her disability evaluation, 
however, is based on the average impairment in earning 
capacity caused by the manifestations of her disability, as 
based on VA's schedule for rating disabilities.  


In this case, the veteran was examined in connection with her 
claim for increase in November 2003 and June 2005.  In 2003, 
she reported burning pain and numbness in her right hand, 
with intermittent, brief, sharp pain rated 7 on a scale of 10 
of the ring and little finger, which occasionally awakens her 
at night.  She described more of a mild decreased sensitivity 
in the same distribution, rather than actual chronic 
numbness.  She denied weakness and had full ability to use 
her right hand.  On examination, motor strength was 5/5, and 
there was no thenar or hypothenar atrophy.  Sensory 
examination was intact.  After review of the claims folder 
and an EMG nerve conduction study report, the examiner noted 
mild idiopathic right ulnar neuropathy by clinical 
examination only.  There was no ulnar compression.

In 2005, the veteran reported pain on average of 4 to 5 times 
per week - ranging from not at all to every day during a 
week.  It affected her occupation as a teacher by sometimes 
bothering her when she wrote on the blackboard.  She had 
stopped taking the Neurontin prescribed for this; it had 
helped, but it had also caused dizziness.  She was not taking 
any current medication for this disability.  On examination, 
there was no localized tenderness or atrophy.  Grasp was 
normal.  She appeared to have mild reduction to the sensation 
of pinprick in the ulnar distribution of the right hand, 
especially in the ring finger.  There were no other 
neurological findings.  

The VA treatment records are consistent with the VA 
examination reports.  

The veteran has submitted a statement from her former spouse, 
describing her symptoms, which is consistent with her own 
statements.  The VA examiner in 2003, however, has described 
the veteran's ulnar neuropathy as mild.  Her manifestations 
are primarily pain and some decrease in sensation.  This is 
consistent with the current 10 percent rating for mild 
partial paralysis of the ulnar nerve.

The Board has also considered whether the case should be 
referred for assignment of an extraschedular evaluation.  The 
Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of "exceptional 
or unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability. See VAOPGCPREC 6-96 
(August 16, 1996). In this case, consideration of an 
extraschedular rating has not been expressly raised. Further, 
the record before the Board does not contain evidence of 
"exceptional or unusual" circumstances that would preclude 
the use of the regular rating schedule. In this regard, the 
record does not indicate that the veteran's service-connected 
ulnar neuropathy disability has required frequent 
hospitalization or caused marked interference with her 
employment as a teacher.  Although it does bother her, 
particularly when writing on the blackboard, it is not 
contended that it markedly interferes with her work as a 
teacher.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA's notification duties have been met.  In this case, after 
the veteran filed her claim in August 2003, the RO notified 
her of information and evidence not of record needed to 
substantiate the claim for increase, that VA will seek to 
provide, and that she should provide, in a letter in October 
2003.  This was before the February 2004 rating decision that 
increased the disability evaluation, which is the subject of 
this appeal.  Although this letter did not specifically 
instruct her to provide any pertinent evidence she has, it 
did tell her what evidence would be needed, and another 
letter in March 2006 specifically asked her to provide any 
pertinent evidence she has.  Although the claim for service 
connection had been substantiated in 1998, she was also given 
the notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim) in March and June 2006.  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  The veteran was examined in 2003 and 2005 in 
connection with this claim, and VA treatment records were 
obtained.  The claimant has not identified other pertinent 
records that have not been obtained.  


ORDER

A higher disability evaluation for right cubital tunnel 
syndrome is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


